NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            ASHLEY C., Appellant,

                                        v.

                          JOSEPH B., H.B., Appellees.

                             No. 1 CA-JV 19-0420
                                FILED 8-13-2020


           Appeal from the Superior Court in Maricopa County
                             No. JS19404
            The Honorable Glenn A. Allen, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

DeWitt-Lopez Law, PC, Phoenix
By Kristen DeWitt Lopez
Counsel for Appellant

David W. Bell Attorney at Law, Higley
By David W. Bell
Counsel for Appellee
                      ASHLEY C. v. JOSEPH B., H.B.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Jennifer M. Perkins joined.


M O R S E, Judge:

¶1            Ashley C. ("Mother") appeals the juvenile court's denial of her
petition for severance against Joseph B. ("Father"). For the following
reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             "We view the facts in the light most favorable to upholding
the juvenile court's order." Ariz. Dep't of Econ. Sec. v. Matthew L., 223 Ariz.
547, 549, ¶ 7 (App. 2010) (citation omitted).

¶3           In July 2018, Mother petitioned the juvenile court to terminate
Father's parental rights to their child, H.B. ("the Child"), on the statutory
grounds of abandonment and chronic drug abuse. The court appointed a
guardian ad litem.

¶4           At the two-day trial, Mother testified that Father had serious
problems with drugs and highlighted Father's past failures to comply with
court-ordered drug tests. Mother further explained the Child's medical
conditions, which present unique challenges and require special training
that only Mother had received. Mother believed that Father's drug
addiction could be triggered by the syringes required to administer the
Child's medicine. Because of the Father's past experiences with drugs,
Mother worried that Father might become intoxicated while the Child was
in his care. The guardian ad litem agreed with Mother and argued for
termination of Father's rights.

¶5             Father testified that, although he struggled with drug
addiction in the past, he was now in recovery, completed a counseling
program, and was working hard to get his life back on track. Father's most
recent drug test, taken in April 2019, was negative for all drugs other than
marijuana, for which he had a medical-marijuana card. At trial, Father's
friend and grandmother both testified that Father was no longer using
illegal drugs.



                                      2
                      ASHLEY C. v. JOSEPH B., H.B.
                         Decision of the Court

¶6            The juvenile court found that Mother proved Father
abandoned the Child, but that the evidence did not support the claim that
Father's alleged substance abuse justified termination of his parental rights.
While the court agreed Father had failed to consistently comply with drug
testing and had a long history of abusing drugs, the court noted that
Father's most recent drug test was clean and that there was evidence to
suggest he had "worked hard to get his life on track." Given this progress,
and the evidence that Father could perform his duties as a parent, the court
found that Mother had not proved that Father was unable to parent the
Child due to chronic substance abuse.

¶7             Having found the statutory abandonment ground proven, the
juvenile court also evaluated whether termination was in the Child's best
interests. The court noted that Mother relied on a potential future adoption
as essentially the sole benefit of severance but found there was no evidence
that an adoption had been seriously considered. Additionally, based on
evidence that Father paid child support for the Child's wellbeing while
Mother relies financially on her parents, the juvenile court found that
"[t]erminating the only other source of financial support for [the Child] is
clearly not a benefit, but rather a detriment." Therefore, the juvenile court
denied Mother's petition.         Mother timely appealed, and we have
jurisdiction under A.R.S. §§ 8-235(A), 12-120.21(A)(1), and -2101(A)(1).

                               DISCUSSION

¶8            While the right to custody of one's child is not absolute, that
right is nonetheless fundamental. Michael J. v. Ariz. Dept. of Econ. Sec., 196
Ariz. 246, 248-49, ¶¶ 11-12 (2000). Therefore, termination of parental rights
is generally not favored and "should be considered only as a last resort."
Maricopa Cty. Juv. Action No. JS-500274, 167 Ariz. 1, 4 (1990).

¶9             To terminate a parent-child relationship, the juvenile court
must find that clear and convincing evidence supports one of the statutory
grounds for severance. Kent K. v. Bobby M., 210 Ariz. 279, 284, ¶ 22 (2005);
A.R.S. § 8-533(B). The court must also determine by a preponderance of the
evidence that termination of the relationship is in the child's best interests.
Kent K., 210 Ariz. at 284, ¶ 22. We review a juvenile court's termination
order for an abuse of discretion. Mary Lou C. v. Ariz. Dep't of Econ. Sec., 207
Ariz. 43, 47, ¶ 8 (App. 2004). We accept the court's findings of fact unless
no reasonable evidence supports them. Jesus M. v. Ariz. Dep't of Econ. Sec.,
203 Ariz. 278, 280, ¶ 4 (App. 2002).




                                      3
                      ASHLEY C. v. JOSEPH B., H.B.
                         Decision of the Court

¶10           Mother argues that the juvenile court abused its discretion by
finding that she had not proved Father's chronic substance abuse as a
ground for termination and by finding that termination of Father's rights
was not in the Child's best interests. Because the juvenile court found that
Mother proved the statutory ground of abandonment, and Father does not
appeal that ruling, we begin by addressing court's best interests finding.
See Crystal E. v. Dep't of Child Safety, 241 Ariz. 576, 577, ¶ 5 (App. 2017)
("[O]nly one statutory ground for severance is required.").

¶11           Mother argues that the juvenile court erred in finding that
termination of Father's rights was not in the Child's best interests. We
review the court's determination for an abuse of discretion. Mary Lou C.,
207 Ariz. at 47, ¶ 8.

¶12           Mother asserts that termination was in the Child's best
interests because "[n]o reasonable finder of fact would agree that Father
does not have a chronic drug problem[,]" and the juvenile court erred in
determining that Father was not currently abusing illegal drugs. Mother
argues that Father could unintentionally harm the Child while intoxicated,
and failure to terminate Father's rights creates a risk of instability in the
Child's home life.

¶13           Father has a history of drug abuse, but the juvenile court
heard and considered that history and weighed it against his recent
successes. Father completed a drug counseling course and his most recent
drug test did not reflect any substance abuse. Further, Father's friend and
a family member both testified that Father is no longer abusing controlled
substances and that Father is successfully co-parenting his other children.

¶14          We must affirm the juvenile court's factual determinations if
any reasonable evidence supports its conclusions. See Jesus M., 203 Ariz. at
280, ¶ 4. Though reasonable minds may differ over the conclusions to draw
from the evidence, reasonable evidence supports the juvenile court's
determination that Father has been clean from drugs "for quite some
time[.]"

¶15            Separately, Mother suggests that termination serves the
Child's best interests because the Child would be adoptable. "[D]epending
on the circumstances, adoption can provide sufficient benefits to support a
best-interests finding in private and state severance actions alike."
Demetrius L. v. Joshlynn F., 239 Ariz. 1, 5, ¶ 17 (2016). But "[w]hile courts
have often referred to a child's 'adoptability' or her 'adoptive placement' in
determining best interests," for adoptability to be meaningful it "must



                                      4
                       ASHLEY C. v. JOSEPH B., H.B.
                          Decision of the Court

reflect a finding that adoption is not only possible, but likely." Titus S. v.
Dep't of Child Safety, 244 Ariz. 365, 370, ¶ 22 (App. 2018).

¶16          The juvenile court found that "there [was] no potential
stepparent to adopt the child" and no evidence "that [M]other ha[d]
contemplated placing the child with anyone else for adoption." Mother
does not argue that this finding was factually erroneous, and we agree with
the juvenile court that this hypothetical benefit to the Child is purely
speculative and unsupported by the evidence. The juvenile court did not
abuse its discretion in rejecting adoptability as a basis to support
termination.

¶17            Mother essentially asks this Court to reweigh the evidence
because she believes the juvenile court gave Father too much credibility.
She argues that "[w]hile the juvenile court considered Father's possible
recent sobriety, it failed to consider Father's long history of substance abuse
and relapse, which established a sufficient basis for finding that [the Child]
would be harmed by continuing the parental relationship." But our role is
simply to determine whether reasonable evidence supports the juvenile
court's factual conclusions. The juvenile court found that Father could take
on his parental responsibilities, that Father's financial support benefitted
the Child, and that termination of Father's rights would provide no real
benefit to the Child. Because reasonable evidence supports these
conclusions, we affirm the juvenile court's determination that termination
of Father's rights was not in the Child's best interests.

¶18            Mother also challenges the court's failure to find the chronic
substance abuse ground. But because the best-interests analysis is the same
whether there were one or two grounds for termination, we need not reach
this issue. Cf. Raymond F. v. Ariz. Dep't of Econ. Sec., 224 Ariz. 373, 376, ¶ 14
(App. 2010) ("While the court terminated Father's parental rights on a
number of statutory grounds pursuant to A.R.S. § 8-533(B), we will affirm
the termination if any one of the statutory grounds is proven and if the
termination is in the best interests of the children."). Moreover, because we
affirm the juvenile court's finding that Mother failed to establish by a
preponderance of the evidence that severance was in the Child's best
interest, we have no need to review the juvenile court's determination that
Mother failed to prove by clear and convincing evidence the chronic
substance abuse ground for termination under A.R.S. § 8-533(B)(3). See
Alma S. v. Dep't. of Child Safety, 245 Ariz. 146, 149-50, ¶ 8 (2018); see also
Maricopa Cty. Juv. Action No. JS-6831, 155 Ariz. 556, 559 (App. 1988)
("Although the best interests of the child are not sufficient to grant



                                       5
                     ASHLEY C. v. JOSEPH B., H.B.
                        Decision of the Court

termination, they may be sufficient to deny termination."). Therefore, we
affirm the juvenile court's denial of Mother's petition.

                              CONCLUSION

¶19          For these reasons, we affirm the juvenile court in all respects.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                        6